Citation Nr: 0616424	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-32 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDING OF FACT

The evidence of record does not show credible supporting 
evidence that the claimed inservice stressor occurred.


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2005).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
the duty to assist includes 


providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, a VA examination was not accorded the veteran in this 
case as none was required.  In this case, while there is 
evidence of a current disorder, and a private medical opinion 
linking this disorder to the veteran's time in service, the 
record on appeal lacks competent evidence indicating that the 
veteran experienced an event or injury in service resulting 
in his current diagnosis of post-traumatic stress disorder.  
As such, a VA examination is not necessary for resolution of 
this appeal.  See 38 C.F.R. § 3.159(c)(4).  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-


service stressor occurred; and, (3) a link established by 
medical evidence, between current symptoms and an in-service 
stressor.  Furthermore, if the veteran did not engage in 
combat with the enemy, or if the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran was not engaged in combat, corroborative evidence of 
his claimed inservice stressors must be introduced.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court of 
Appeals for Veterans Claims (Court) specified that there are 
special evidentiary procedures for PTSD claims based on 
personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, 
subpart ii.1.D.17.  Because personal trauma is an extremely 
personal and sensitive issue, many incidents of personal 
trauma are not officially reported, and the victims of this 
type of inservice trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is 
often necessary to seek alternative evidence.  Id. 

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f)(3) was amended in March 2002, as follows:

If a post-traumatic stress disorder 
claim is based on inservice personal 
assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of 
the stressor incident.  Examples of 
such evidence include, but are not 
limited to: records from law 
enforcement authorities, rape crisis 


centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements 
from family members, roommates, fellow 
service members, or clergy.  Evidence 
of behavior changes following the 
claimed assault is one type of relevant 
evidence that may be found in these 
sources.  Examples of behavior changes 
that may constitute credible evidence 
of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on inservice personal assault 
without first advising the claimant 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may 
submit any evidence that it receives to 
an appropriate medical or mental health 
professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

38 C.F.R. § 3.304(f)(3).

The veteran has been diagnosed with PTSD based on a history 
of personal trauma.  The claims file contains medical 
evidence linking the diagnosis of PTSD to an 


alleged sexual assault that occurred during military service.  
Thus, the issue before the Board is whether there is 
competent evidence of record corroborating the veteran's 
allegations that she was sexually assaulted in service, an 
element necessary to establish entitlement to service 
connection for PTSD in this case.

As the veteran's claimed stressor is not related to combat, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In this case, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  See Moreau, 9 
Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

As noted above, unexplained economic or social behavior 
changes can contribute to the corroboration of an in-service 
stressor resulting from a personal assault.  The veteran 
reported in her substantive appeal that she went absent 
without leave (AWOL) in April 1973, and was subsequently 
demoted, as a result of the impact of the alleged sexual 
assault.  However, the evidence of record as a whole does not 
corroborate this statement.  In her initial stressor 
statement dated in September 2003, the veteran reported that 
the alleged sexual assault occurred in June or July 1973, 
which is subsequent to the April 1973 period of AWOL.  In 
October 1993, the veteran reported during a VA examination 
that she was often teased by and felt like an outsider with 
other soldiers; when she asked for leave in April 1973, and 
was denied permission, she went AWOL, because she was feeling 
homesick.  Finally, in July 1994, the veteran reported to a 
VA psychiatrist that she was demoted due to "adjustment 
issues" with the military.  Neither the October 1993 VA 
examination or the July 1994 psychiatrist's notes make any 
mention of the alleged sexual assault.  

The veteran has asserted that she was ashamed following the 
alleged attack, and experienced panic attacks that negatively 
impacted her work efficiency.  However, the veteran's service 
medical records contain only her service entrance examination 
and service separation examination; there is no evidence in 
her service medical records that the veteran sought treatment 
for the alleged sexual assault itself, or for her panic 
attacks.  Her service separation examination notes only that 
she was being discharged due to her expectant status, with a 
due date of mid-January 1974.  There are also no private 
medical records identified by the veteran, and 
contemporaneous to her service, that would provide 
corroboration. 

Again, under 38 C.F.R. § 3.304(f), statements from family 
members, roommates, fellow service members, or clergy can be 
used in corroborating an in-service stressor due to personal 
assault for the purposes of establishing service connection.  
However, the veteran reported that at the time of the 
assault, she told no one what happened.  Accordingly, she has 
been unable to submit any competent lay evidence, from either 
her family or from fellow service members, to potentially 
corroborate elements of the alleged assault in accordance 
with 38 C.F.R. § 3.304(f).

As the veteran's stressor is not related to combat, her 
testimony alone is not sufficient to establish the occurrence 
of the claimed assault as an inservice stressor. Cohen, 10 
Vet. App. at 128.  Her testimony must be corroborated by 
credible supporting evidence.  Id.  The veteran has offered 
no competent corroborating evidence of her claimed stressor.  
Moreover, service department records also do not support the 
veteran's claim regarding her claimed stressor.  Doran, 6 
Vet. App. at 283.  Again, service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  Although the veteran has a diagnosis 
of PTSD relating to sexual trauma, there is no credible 
supporting evidence that the claimed inservice stressor 
occurred.  Additionally, 


although Dr. F. P. provided a nexus opinion linking the 
veteran's PTSD to the alleged in-service stressor, the Board 
observes that this opinion was based on the veteran's 
subjective account of the alleged incident, and not the 
veteran's account in conjunction with credible corroborating 
evidence that the claimed in-service stressor occurred.

For the reasons discussed above, the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


